Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendment made to claim 1, the cancelation of claim 3, the withdrawal of claim 8, and the addition of claim 12, as filed on May 14, 2021, are acknowledged. 
Applicant's arguments, see Remarks filed on May 14, 2021, along with the declaration filed under 37 C.F.R. §1.132, with respect to superior results of the recited composition have been fully considered and are persuasive.  The previous prior art rejections to the claim and its dependent claims, as set forth in the Office action mailed on December 2, 2020, have been withdrawn.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8 is directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim, along with the declaration filed under 37 C.F.R. §1.132,  has overcome the previous prior art rejections as set forth in the Office action mailed on December 2, 2020, see Applicant's arguments filed on May 14, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a composition comprising: a polymer comprising structural units derived from one or more of acrylic acid and methacrylic acid, the polymer comprising a cationic group at a terminal; wherein a weight average molecular weight of the polymer is 20000 or less, and a pH is less than 5.0, in the context of the instant claim.  
Regarding claims 2-7 and 9-12, they are dependent from claim 1.
Regarding claim 8, the method claim uses an allowable product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713